Citation Nr: 1730800	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board previously considered and remanded these issues in November 2014.


FINDING OF FACT

The evidence is in equipoise on the question of whether the Veteran's HCV was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for HCV have been met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties 

As this decision grants the benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.


II.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, service connection requires competent evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background

The Veteran seeks service connection for HCV, which he asserts incurred in service as a result of vaccination by air gun injection.  He has specifically denied having any of the other common risk factors for HCV, such as intravenous drug use, tattoos, or blood transfusions.

Clinical evaluations of the abdomen and viscera on the November 1970 pre-induction and the November 1972 exit examinations were normal.  VBMS, 12/14/2014, STR - Medical 12, 21.  Both clinical examinations indicated that the Veteran did not have any tattoos.  Id.  The Veteran indicated that he did not have any stomach, liver, or intestinal trouble on his November 1970 Report of Medical History.  Id. at 14.  

During service, the Veteran complained of stomach pain in December 1970.  VBMS, 12/14/2014, STR - Medical at 5.  In January 1971, he had a fever of 102 degrees.  Id. at 6.  In March 1971, the Veteran reported vomiting blood two nights prior and noted an upper gastrointestinal (UGI) series in September 1970.  Id. at 19.  In June 1971, the Veteran reported dizziness, vertigo, and nausea.  Id. at 21.  In November 1971, he had a 99.4 degree temperature.  Id. at 10.  

The Veteran was diagnosed with HCV in approximately July 2001.  VBMS, 08/08/2001, Third Party Correspondence at 1.  In July 2001, the Veteran's private physician sent a letter to VA to encourage consideration of service connection for HCV as the Veteran denied transfusions, tattoos, or other risk factors for HCV during his service in the Army.  The private physician noted that during the time the Veteran was active duty, specific tests for HCV did not exist.  The private physician further determined that if no liver function tests were available in his service records, this would not refute service connection and that the Veteran's history suggested service connection.  Id.  In November 2008, the same private physician wrote a letter to VA opining that it is more likely than not that the HCV resulted from his military service.  He noted that the Veteran's only risk factor was the multi-dose injector that was administered in service and linked to the spread of blood-borne diseases.  VBMS, 01/05/2009, Third Party Correspondence at 1. 

The Veteran provided two statements from fellow service members who served with him during active service.  Both W.M. and G.S. noted that they were friends with the Veteran while serving in Germany and attested that the Veteran did not engage in activities that raised the risk of HCV, (such as drug use), and both reported the use of pressurized gun immunizations.  G.S. also noted that he recalled someone telling them not to move, in order to avoid getting cut by the pressurized gun.  Both W.M. and G.S. stated that their Staff Sergeant, R.C., (who retired as a Command Sergeant Major), passed away from HCV in either 2008 or 2009.  VBMS, 08/06/2014, Buddy/Lay Statement A. at 1, VBMS, 08/06/2014, Buddy/Lay Statement B. at 1.  The Veteran reported that he was exposed twice to blood in service, both during gun inoculations.  He asserted that two other service members bleed after the inoculations were administered and that the guns were wiped off and continued to be used.

During the September 2014 hearing, the Veteran testified that he had never received a blood transfusion, tattoos, or used intravenous drugs.  He stated that in the 1970s, subsequent to active duty, doctors would inform his mother, a registered nurse and their colleague, that the Veteran's liver enzymes were high.  He asserted that he attempted to obtain these private medical records to no avail.  He reported that he stopped drinking all alcoholic beverages at least 15 years before his 2001 diagnosis.  He noted that the condition has caused severe fatigue, bodily aches, and slowed down his ability to perform at his job over the last two to three years.  This resulted in an internal job position change and reduction of pay.  He also mentioned the death of his former Staff Sergeant due to HCV.  He believed that there were other related HCV diagnoses from his unit, but stated that he could not offer proof at that time.  

In May 2012, a VA examiner found it less likely than not that the Veteran's current HCV was due to active service.  VBMS, 05/10/2012, VA Examination, C&P Exam - p. 11-12 at 1.  The examiner based his conclusion on the fact that there has never been a documented case of HCV caused by airgun inoculation.  Id.  The examiner also noted several inconsistent statements from the Veteran.  First, the examiner noted that the Veteran did not indicate that he had stomach, liver, or intestinal problems on his entrance Report of Medical History, although he later reported that he had an ulcer and UGI series two months prior to entering service.  Next, the examiner noted that the Veteran denied ever vomiting blood or having ulcer diseases during the May 2012 VA examination.  However, as mentioned above, his STRs indicated that he vomited blood in 1971 and had various ulcer issues throughout active duty service.  Id.  He noted that the Veteran reported having a liver biopsy in 2005, when it was, in fact administered in 2001.  VBMS, 05/10/2012, VA Examination, C&P Exam - p. 1-10 at 5.  Finally, the examiner noted that there had been a number of decades of medical records missing from the record.  VBMS, 05/10/2012, VA Examination, C&P Exam - p. 11-12 at 1.  The examiner found that due to these inconsistent statements, the Veteran was not a credible medical historian and it was therefore not possible to rule out common sources of HCV.  Id.  The examiner found that the private physician only relied on the Veteran's statements without referencing actual medical documentation.  Id.  

The Board notes that the May 2012 examiner stated that should the Veteran's liver function tests dating back to 1973 became available and show abnormal test results, his opinion could be revisited.  Id.

In March 2015, the May 2012 VA examiner conducted a post-remand addendum opinion of his May 2012 examination, based on a review of the claims file.  He offered an updated opinion regarding the etiology of the disease, with consideration of the 2014 lay statements from fellow Veterans regarding the Veteran's lack of high risk behavior for HCV and their assertions that a former Staff Sergeant from their unit passed away from hepatitis C.  The examiner continued to deny the in-service connection, providing the same rationale as the above mentioned May 2012 examination.  When addressing the Veteran's provided buddy statements, the examiner noted that both of the statements reported that the Veteran never partook in any risk activities of HCV.  Therefore, he found that this, in fact, added to the determination that an in-service injury did not occur.  The examiner also downplayed language from both buddy statements reporting the use of jet injector guns, and noted that reports of fellow unit members who acquired HCV were unverified.  VBMS, LCM Documents, 03/09/2015, C & P Exam, 1, 2.

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for HCV.

Regarding the current disability, as noted above, private and VA records established a diagnosis of HCV, fulfilling this requirement.  

The Board must next determine whether the disability was incurred in-service and if so, determine whether a nexus opinion has been established.  Recognized risk factors for contracting HCV include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, while the transmission of hepatitis B by air gun  injectors has been documented, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's HCV.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.

Service treatment records do not indicate that the Veteran was diagnosed with HCV or liver problems in service.  Such records do show that he had a number of symptoms in service that may be an indication of HCV during its acute period, such as fever, nausea, and UGI problems.  However, the greater weight of the evidence is against a finding of in-service onset of HCV.

As discussed above, the May 2012/March 2015 VA examiner found against the claim.  A clear rationale was provided, finding that it was unlikely that an air gun inoculation, the Veteran's only stated in-service risk factor, would have led to his HCV because to date there has been no documented case of HCV contracted in this manner.  The examiner further relied on the significant gap in time between separation of active service and the onset of HCV.  Finally, the Veteran's credibility was cast in doubt, based on numerous inconsistencies in his statements.  The Board finds that the inconsistent statements referred to by the examiner are not material enough to deem the Veteran's statements unreliable.  Nevertheless, the VA examiner's opinion remains well articulated and supported by the other components of the rationale provide.

By contrast, the favorable opinion from the Veteran's family physician found is to hold lesser probative weight.  It is acknowledged that this physician had been the Veteran's provider for a long period of time.  In some instances this can bolster the weight of the provider's findings.  Here, however, the private doctor's conclusion that the in-service air gun innoculations at least as likely as not led to the current HCV is simply not medically or scientifically supported and appears to be based on an inaccurate or misleading premise- that such vaccination method has been linked to the spread of blood borne diseases.  This is certainly true, but as noted in the Fast Letter, detailed above, the documented blood borne disease has consistently been hepatitis B, and not ever to the Veteran's diagnosis of HCV.  While it would be accurate to find a relationship between air gun inculcators and HCV possible, there is no basis from the record to enable a conclusion that such relationship is at least as likely as not; indeed, the physician did not cite evidence contrary to the findings noted in the Fast Letter.  This greatly reduces the probative value of the opinion.

Thus, even in the absence of other shown risk factors, the Board finds that the possibility of transmission of HCV via air gun injector, while plausible, fails to rise to the required standard of proof; in other words the evidence fails to show that such transmission is at least as likely as not.  The private physician's finding to this effect is conclusory and not adequately supported, in comparison to the VA examiner's findings.

The Board acknowledges the lay statements from the Veteran and his fellow service members denying that he engaged in various in-service activities that could result in HCV.  The Board finds no basis for disputing these statements.  However, the sole question for consideration is whether the identified risk factor, inoculation by air gun, could have led to the current HCV disability.  In this regard, as explained above, the greater weight of the evidence is against the claim.  





ORDER

Entitlement to service connection for HCV is granted.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


